Eeed, J.,
delivered the opinion of the court.
The city of Holly Springs claims one-half of the amount of ad valorem taxes collected on property within the city for the year 1911 by the tax collector of Marshall county, in accordance with the provisions of section 4469 of the Code of 1906. The tax collector refused to pay the amount of taxes so claimed to the treasurer of the city, and paid the same to the treasurer of Marshall county, and the county treasurer also refused to pay over the amount- to the city. The streets of Holly Springs *758are worked under municipal authority and at the expense of the city and were so worked in 1911. The following relative to the working of the public roads in Marshall county and the raising of funds for that purpose since 1905 is taken from the agreed statement of facts in this case:
“That on the 6th day of June, 1905, the said county of Marshall, by an order of its board of supervisors to that effect duly entered on its minutes in Minute Book Nó. 15, page 422, elected to work all its public roads by contract in accordance with the provisions of chapter 119, page 153, of Laws 1900, and so continued to work its said roads under said Laws of 1900 until the adoption of said Code of 1906, and thereafter said roads were worked under sections 4465, 4466, 4469, 4470, 4471, 4472, 4473, 4474 and 4475 of said Code, in so far as said Code provisions of said sections related to said Laws of 1900, chapter 119 therof, until the 9th day of September, 1911, when the said county of Marshall, by an order entered upon its minutes on Minute Book 17, page 493, the said board of supervisors of said county elected to come under chapter 150, page 145, Laws of 1910, as its method of working all the public roads of said county, and from that time forth to the present date has worked and maintained its public roads under said chapter 150, page 145, of Laws of Mississippi of 1910. That in addition to the eight days’ service or commutation tax provided for in said section 4469 of said Code, the board of supervisors of said county levied an ad valorem tax of two mills on the dollar on all taxable property of the said county of Marshall for the purpose of raising funds to defray the expenses incurred in the working of all its public roads and the building of its bridges in said county for said county for said year 1911.”
It is agreed that the amount involved in this suit is one-half of the ad valorem taxes collected for the year 1911 on property within the city of Holy Springs by the *759county tax collector for road purposes in the county, and that the amount should be paid to the city, unless the election by the county to come under the provisions of chapter 150 of the Laws of 1910 repealed sections 6 and 7 of chapter 119 of the Laws of 1900, and section 4469 of the Code of 1906. It is contended by the appellee, Marshall county, that when the county, by order entered upon the minutes of the board of supervisors, elected to come under the provisions of chapter 150 of the Laws of 1910, then the sections of the Code of 1906 relative to working of the public roads by contract, being sections 4465 to 4475, both inclusive, were not applicable to Marshall county. The county also contends that chapter 150 presents a complete system for working the roads, entirely independent and separate from the system of working by contract, and that the law as contained in that chapter must be looked to, not only for the method of doing the work, but also for all necessary directions in the raising and disbursing of funds for the purpose of carrying on the work.
Chapter 119 of the Acts of 1900 provide a plan for the working of the public roads by contract. The law contained in this chapter, with some changes, was carried into the Code of 1906, and is contained in sections 4465 to 4475, both inclusive. After the adoption of the Code, and'prior to September 9, 1911, when the county elected to work its public roads under the provisons of chapter 150 of the Laws of 1910, Marshall county was working its public roads by contract in accordance with the Code sections. It will be noted that these 11 Code sections provide as follows: Section 4465, the method of working by contract; section 4466, for a road and bridge commissioner ; section 4467, that the supervisors of the county shall have general supervision of the roads; section 4468, for the inspection of the roads by the members of the board and the commissioner; section 4469, a general plan for raising and disbursing road funds; section 4470, *760that persons subject to commutation tax could work out their time; section 4471, for the working of convicts on the roads; section 4472, for reports to be made by the supervisors; section 4473, for liability by a supervisor or contractor to indictment for neglect of duty; section 4474, that the assessor shall make assessment against all persons subject to commutation tax; and section 4475 states that “the provisions of the foregoing eleven sections shall not apply to any county in the state, except by order of the board of supervisors to that effect, duly entered on their minutes; nor shall they apply to any county already working the roads under any existing legal contract system, unless the contractors and the boards interested shall mutually agree upon such change and elect to come under the provisions of said sections.”
Now we understand that the provisons of the foregoing Code sections duly applied to Marshall county on September 9,1911, when it was decided it should come under the provisons of chapter 150. It will be observed that the legislature, in chapter 150 of the Laws of 1910, provided that the board of supervisors of a county might adopt an additional method of working the public roads and building bridges by the purchase of its own outfit and the appointment of a competent commissioner to have charge of and direct the work. It was not made obligatory on the board to so do the work, but it was left to its option. The board, if it saw fit, could adopt the additional method. Now, it will be seen that it is plainly stated in section 2 of the act that the act should not repeal any other act or alter any other method of working public roads. There is, therefore, no repeal by the words of the statute.
It is contended that the statue provides an exclusive way in which funds necessary for the work are to be raised and disbursed. We note that section 2 states that the boards may raise funds for the working of roads and building of bridges in several different ways. There *761is no express direction that the board shall raise funds in any definite way. Under this section there may be a bond issue, or a commutation tax, or an ad valorem tax, or an acreage tax, or the boards may raise the funds, using the language of the statute, “by both, or any, or all of said methods.” It is clear that a new or additional method of working the public roads is provided by chapter 150; but has a definite and complete scheme for the raising and disbursing all necessary funds been provided therein, and to the extent that it excludes all other provisions of the law relative to raising funds for road purposes?
We must consider chapter 150 along and together with the provisions of the Code. Seeing that the 11 sections relative to working of public roads and building bridges were made effective in Marshall county, does the election of the board of supervisors of that county to work its roads by the new method provided-in chapter 150 render all of the provisons of the law contained in those sections ineffective and inapplicable in that county? The chapter does not state that this shall be so. The law does not favor the repeal of a statute by implication. If two statutes are seemingly repugnant, they should be so construed, if possible, that the latter shall not be a repeal of the former by implication. Richards v. Patterson, 30 Miss. 583.
In construing statutes, we must look "to the intention of the Legislature, the spirit of the law, and the policy and purpose of the same. In reference to the history and passage of a law it has been decided that, in construing a statute, the entire legislation on the same subject, its policy and reason as well as the text of the particular act, must be looked to. Adams v. Railroad Co., 75 Miss. 275, 22 South. 824. Statutes relating to the same subject are to be construed together, if possible, and a harmonious interpretation should be adopted. All statutes relating to the same subject must be taken as one *762system, and construed consistently if this can be done. Eskridge v. McGruder, 45 Miss. 294.
In the case of Weston v. Hancock County, 98 Miss. 800, 54 South. 307, chapter 150 of the Laws of 1910 was under consideration. The question before the court was as to the validity of certain bonds which it was claimed were to be issued under chapter 150; whereas, at the time the roads of the county were being worked under a contract system provided in the Code sections. Chief Justice Mayes, in delivering the opinion of the court, said: “No material change was made in the road law by the act of 1910, except as to the method of working the roads. The Laws of 1910 preserve all the present laws on the subject of roads, simply creating another way in which the roads could be worked. The Law of 1910 allows roads to be worked by the board through a commissioner, a method not heretofore permitted; but the essential purpose for which the bonds are authorized to be issued in both cases is for the working of the road.”
In comparing section 2 .of chapter 150 with the provisions of the Code, and especially section 4469, it will be seen that a complete plan for the raising and disbursing of funds is not provided in chapter 150. On the other hand, we will see that the legislature only intended to authorize and permit the board to raise funds for the working of roads and building bridges by any one, or all, of the methods "provided in the Code for that purpose. Section 4469 is complete' in its provision of a method. Section 331 of the Code of 1906 provides a method for raising money by the issuance of bonds. Relative to the-' incompleteness of the second section of the chapter, we note that no limitation is stated as to the tax to be levied, as in section 4469.
A careful consideration of all of the facts in this case and of all the statutes on the subject, leads us to conclude that chapter 150 provides a new method of working the roads, but does not provide a full or complete *763scheme for raising funds, and that the statement relative to the manner of raising funds in that chapter is only to the extent of authorizing the board to adopt any one, or more, of the different methods provided in the Code sections for that purpose.
We also conclude that Marshall county, when it elected to come under the provisions of chapter 150,, was not entirely taken out and from under the provisions of the Code sections on the subject, but that the same were applicable to the county, except as to the new method of working the roads with its own outfit and through the services of a commissioner, as provided in section 1 of the act. There are no express words in chapter 150 of the Laws of 1910 to make the provisions of section 4469 inapplicable to Marshall county. We should not conclude that this has been done by implication. The chapter only provides a new way of doing the necessary work to maintain the roads and bridges. The general laws on the subject are still preserved and in force. It appears that the ad valorem tax had been levied in the county for 1911, and we see no reason why the provisions of section 4469 should not control its disbursement.
We therefore conclude that the city of Holly Springs should have its one-half of all taxes collected on property within the municipality for that year.
Eeversed, and judgment here in favor of appellant.

Reversed.